BAZELON, Circuit Judge
(dissenting).
I agree that there is substantial evidence that foreman Harrison refused to hire Bissonnette because he had not obtained a work permit. I also agree that foremen who are union members are authorized to enforce the District Council’s working rules.1 But I do not think that the present record and the Board’s findings sustain the Board’s conclusion that the District Council was responsible for Harrison’s conduct. Nor do I think that the equivocal “finding” that Harrison was never informed of the restriction of his authority, upon which the majority primarily relies to sustain the Board, was asserted by the Board as one of its grounds for decision.
The standards for vicarious responsibility under the Labor Management Relations Act2 are the common-law principles of agency. International Ladies’ Garment Workers’ Union v. National Labor Relations Board, 1956, 99 U.S.App.D.C. 64, 237 F.2d 545. Consequently, unless Harrison’s conduct fell within the scope of either his actual or his apparent authority to enforce the work rules of the Council, his conduct cannot be imputed to the labor organization.
The Board’s opinion expresses two grounds for its conclusions that the Council was responsible for Harrison’s conduct. In the first instance, the Board relies on the Council’s written work rule and upon the provision of the United Brotherhood’s constitution which requires union members from other jurisdictions to secure work permits from the Council as a condition precedent to em*295ployment within the Council’s territorial jurisdiction. This rule, according to the Board, when coupled with the authority of foremen to enforce work rules, conferred upon Harrison the actual authority to refuse Bissonnette employment because he did not have the requisite permit.
The Council has contended throughout the proceedings that, although this invalid work rule is on its books, it has not been enforced, and that this nullification and abandonment was communicated to the Council’s membership. The Board’s opinion answers this contention by concluding that, even if Harrison lacked actual authority, he had, in the circumstances of this case, apparent authority to enforce the invalid rule. The Board found that, even if the Council had abandoned the enforcement of the rule, this abandonment was never communicated to Bissonnette, and, therefore, Harrison remained clothed with the apparent authority to enforce the rule vis-a-vis Bissonnette. Of course, the Board’s order can be sustained only if its findings are supported by substantial evidence viewing the record as a whole and if the conclusions from them are correct as a matter of law.
The Board’s initial finding that Harrison, solely by virtue of the written rule requiring members of foreign locals to obtain work permits, had actual authority to refuse Bissonnette employment is not supported by the record. The trial examiner believed the Council’s job steward’s testimony that the invalid rule was not being enforced and the business agent’s testimony that the rule had not been applied for a period of two years. In light of this uncontradicted testimony, I do not think the Board’s contrary and unsupported finding that the rule requiring permits was in effect at the time of the Bissonnette episode can be considered as “supported by substantial evidence on the record considered as a whole * Labor Management Relations Act § 10(e), 61 Stat. 146 (1947), as amended, 29 U.S.C.A. § 160(e); Universal Camera Corp. v. National Labor Relations Board, 1951, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456.
The Board alternatively urges that, even if Harrison were without actual authority, because of the revocation of the rule requiring permits, he had apparent authority vis-a-vis Bissonnette because Bissonnette was not informed of this revocation. For the doctrine of apparent authority to be operative, it is essential that there be a holding out by the purported principal that his agent is authorized to act on his behalf, and this holding out must be relied upon by the person dealing with the apparently authorized agent.3 The Board based its conclusion of apparent authority solely upon its finding that the restriction on Harrison’s authority was never communicated to Bissonnette. But the Board did not find that Bissonnette relied upon any holding out by the Council that Harrison was authorized to require work permits of prospective employees. Admittedly, if Bissonnette had been familiar with the Council’s rules as written, he would have been entitled to rely on the authorization to foremen who were union members to require work permits. Bissonnette testified, however, that he had no knowledge of the Council’s rules. His understanding that a work permit was required as a condition precedent to employment was based, not upon any holding out by the Council, but upon his job experiences in other parts of the country.
The majority opinion does not place primary reliance upon either of these grounds in affirming the Board’s order. Rather, it states that the Board found that the Council failed to communicate to Harrison the policy of abandoning the enforcement of the invalid work rule which limited his actual authority. This, of course, could have been a proper ground for decision by the Board. Absent such communication, Harrison would *296have retained actual authority to enforce the rule.4 But I cannot read the Board’s opinion as relying on this ground.
The Board’s opinion does suggest, in a parenthetical footnote reference, that the abandonment of the particular work rule and consequent restriction of authority was never communicated to Harrison, or, if it were communicated to Harrison, he had forgotten about it.5 Even if this equivocal and imperfectly articulated statement of the Board, based upon ambiguous testimony,6 be considered a finding that the abandonment of the rule had never been communicated to Harrison, as my colleagues apparently do consider it, it seems to me to be unmistakable from the context of the Board’s opinion that this “finding” was not a basis for the Board’s decision.7 The Board’s opinion states:
“Whatever may be the restriction that was intended to be placed upon Harrison’s authority and duty under the Constitution and Working Rules, it is sufficient that it was never communicated to Bissonnette. Harrison thus remained cloaked with apparent authority, if not actual authority, to act on behalf of the Respondent and the uncommunicated restriction on this authority cannot serve to relieve the Respondent of its responsibility for Harrison’s conduct.” 8
In light of this express ground for decision which is the Board’s sole answer to the Council’s contention that the invalid rule was abrogated, I do not think that we can raise what is at best an equivocal finding to the status of an alternative ground for decision. The Board’s order must be judged exclusively on those grounds upon which the record shows it was based. Securities and Exchange Comm’n v. Chenery Corp., 1943, 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626.
Even though the Council’s business agent testified that the abandonment of the work rules was communicated to the members and his testimony was accepted as credible by the trial examiner, it may be that for some reason this restriction was never manifested to Harrison. Similarly, it may be that the conduct of the Council’s representatives at its offices— in refusing Bissonnette a permit because a substantial number of the Council’s members were out of work — constituted a holding out that Harrison had authority to enforce the invalid work rule. Bissonnette may have relied upon this during his second encounter with Harrison. The Board, however, did not make these findings, and an appellate court cannot supply them. Securities and Exchange Comm’n v. Chenery Corp., supra. I think, however, that if evidence is available on either of these matters, the Board should have the opportunity to present it *297in further proceedings and to determine the question of responsibility in light of the findings which may result. Carpenters District Council of Milwaukee County and Vicinity of United Broth, of Carpenters and Joiners of America, A.F.L.C.I.O. v. National Labor Relations Board, 1959, 107 U.S.App.D.C. 55, 274 F.2d 564. I would therefore set aside the Board’s order and remand the case for supplementary proceedings as the Board may determine.

. Section 23(E) of tlie„District Council’s By-Laws and Working Rules provides: “It shall be the duty of every General Foreman and Foreman to work in conjunction with the Steward in an effort to uphold the trade rules, and the General Foreman and Foreman will be held equally responsible with the Steward for the violation of any trade rules.”


. 61 Stat. 136 (1947), 29 U.S.C.A. § 151 et seq.


. See Nelson v. New Hampshire Fire Ins. Co., 9 Cir., 1959, 263 F.2d 586; Perper v. Sonnabend, 5 Cir., 1955, 221 F.2d 142; Berryhill v. Ellett, 10 Cir., 1933, 64 F.2d 253; 1 Restatement (Second), Agency § 27 Comment A (1958).


. 1 Mechem, Agency § 624 (1914); 1 Restatement (Second), Agency § 119 (1948).


. Carpenters District Council of Detroit, 45 D.R.R.M. 1134, 1135 n. 2 (1959). This footnote reads:
“Harrison himself did not appear to have any knowledge of any limitation on his authority and duty to enforce the Rules. He testified:
“ ‘Q. You knew he [Bissonnette] needed a permit didn’t you? A. I knew according to our rules if I belonged to the Brotherhood I expect to live up to the rules and what not, and I feel that same applies to him. I'f he belongs to the Brotherhood he expects to live up to the rules.
“ ‘Q. And one of the rules is that in circumstances in which Mr. Bissonnette found liimself he needed a permit to work on the job? A. He felt he needed a permit to work.
“ ‘Q. And you felt he needed a permit? A. Yes, I didn’t say so. It wasn’t necessary for me to specify that he did. * * * >»


. See testimony referred to in note 5 supra.


. It should be noted that the trial examiner was unable to find any actual authorization from the Council for Harrison’s conduct, but relied exclusively on a finding of apparent authority in holding the Council responsible for the foreman’s acts.


. Carpenters District Council of Detroit, 45 L.R.R.M. 1134, 1135 (1959), emphasis supplied.